The Board of Commissioners on Grievances and Discipline filed its Final Report with this court on August 30, 1991, recommending that the respondent, Daniel J. Sanders, Attorney Registration Number 0008953, be indefinitely suspended from the practice of law pursuant to Gov.Bar R. V(7)(b). Respondent filed objections to said Final Report, and this cause was considered by the court. On consideration thereof,
IT IS ORDERED AND ADJUDGED by this court, effective January 22, 1992, that pursuant to Gov.Bar R. V(23), relator, Toledo Bar Association, immediately begin monitoring respondent, Daniel J. Sanders, and that such monitoring continue until further order by this court.
IT IS FURTHER ORDERED by this court, sua sponte, that before a determination is made on the merits of this case, this matter be remanded to relator, Toledo Bar Association; that respondent submit to an independent psychiatric evaluation at his expense; that said evaluation be conducted by a psychiatrist to be selected by the Toledo Bar Association; and that said psychiatric evaluation address respondent’s past and present psychiatric condition.
IT IS FURTHER ORDERED that after obtaining said psychiatric evaluation relator, Toledo Bar Association, shall file a written report with this court which shall include both a copy of the psychiatric evaluation and relator’s findings as to the amount of restitution respondent should make and to whom restitution should be made.
IT IS FURTHER ORDERED that before filing its report with this court relator shall consolidate all pending charges against respondent for consideration by this court.
IT IS FURTHER ORDERED that notwithstanding the remand to relator, Toledo Bar Association, this court shall maintain continuing jurisdiction over this case, including jurisdiction to issue emergency or other orders, if warranted.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.